Case 2:21-cv-01226-KSH-CLW Document 45 Filed 09/15/21 Page 1 of 3 PageID: 630




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 NEWARK DIVISION




U.S. SECURITIES AND EXCHANGE
COMMISSION,
              Plaintiff,                       Civil Action No. 2:21-cv-01226-KSH-CLW

       v.                                      Motion Day: October 18, 2021

VUUZLE MEDIA CORP., et. al.


          PLAINTIFF U.S. SECURITIES AND EXCHANGE COMMISSION’S
         MOTION FOR LEAVE TO FILE ITS FIRST AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15(a)(2), Local Civil Rule 15.1(a), and this

Court’s Scheduling Order entered at ECF Number 38, Plaintiff U.S. Securities and Exchange

Commission (“SEC”), through its undersigned counsel, hereby moves this Court for leave to file

its first Amended Complaint.

       Based on conduct that the SEC has learned since filing its initial Complaint on January

27, 2021, the SEC seeks to file its first Amended Complaint to: (1) add Vuuzle Media Corp.

Limited as a defendant; (2) add Vumu Music LLC as a relief defendant; (3) include new

allegations of continuing fraudulent conduct committed by the Defendants (including Vuuzle

Media Corp. Limited); and (4) amend the causes of action against Defendant Marchitto.

       The SEC notes that this Motion for Leave to file an Amended Complaint is being filed

contemporaneously with a Motion for Preliminary Injunction, which seeks relief against both

current Defendants Vuuzle Media Corp., Ronald Shane Flynn, and Richard Marchitto and the

proposed new Defendant Vuuzle Media Corp. Limited and the proposed Relief Defendant,

Vumu Music LLC.
Case 2:21-cv-01226-KSH-CLW Document 45 Filed 09/15/21 Page 2 of 3 PageID: 631




       In support of the SEC’s motion, is the proposed Amended Complaint (attached as

Exhibit A), a redline of the changes between the original complaint and the proposed Amended

Complaint (attached as Exhibit B), the accompanying Memorandum of Law, and such other and

further oral and documentary evidence and legal memoranda that Plaintiffs may present in

support of their motion.

       This motion is opposed by all Defendants except Defendant Flynn, who has not

responded to our requests to meet and confer.



 September 15, 2021                        /s/ Devon L. Staren
                                           Devon L. Staren
                                           Gregory N. Miller
                                           Counsel for Plaintiff
                                           U.S. Securities and Exchange Commission
                                           100 F Street, N.E.
                                           Washington, DC 20549
                                           (202) 551-5346 (Staren)
                                           starend@sec.gov
                                           (202) 551-4469 (Miller)
                                           millergn@sec.gov




                                                -2-
Case 2:21-cv-01226-KSH-CLW Document 45 Filed 09/15/21 Page 3 of 3 PageID: 632




                                CERTIFICATE OF SERVICE

       I certify that on September 15, 2021, I filed the foregoing upon all counsel of record

using this Court’s ECF system, and upon Defendant Flynn using the email rflynn48@gmail.com.



                                                    /s/ Devon L. Staren
                                                    Devon L. Staren
                                                    Counsel for Plaintiff
                                                    U.S. Securities and Exchange Commission




                                              -3-
